                Case 2:20-mj-00571-MLP Document 3 Filed 09/09/20 Page 1 of 2



1

2

3

4

5

6
                                   UNITED STATES DISTRICT COURT
7                                 WESTERN DISTRICT OF WASHINGTON
8    UNITED STATES OF AMERICA,                  )
                                                )
9                                               )               NO. MJ20-571
                                    Plaintiff,  )
10               v.                             )
                                                )               NOTICE OF APPEARANCE
11                                              )
                                                )
12   KELLY THOMAS JACKSON,                      )
                                                )
13                                  Defendant. )
     __________________________________________ )
14

15
                                     NOTICE OF APPEARANCE
16
             Please take notice that Robert Goldsmith hereby enters his appearance as counsel FOR, KELLY
17
     THOMAS JACKSON, in the above matter and requests that all pleadings and notices be sent to him at
18

19   the following address: 705 Second Avenue, Suite 1300, Seattle, WA 98104, and that all discovery under

20   Local Rule 16 be provided.

21
     Dated 9 September 2020.                                    Respectfully submitted,
22

23
                                                                /s/ R. Goldsmith________________
24                                                              Robert Goldsmith, WSBA #12265
                                                                Email: Bobgoldsmith52@gmail.com
25                                                              Attorney for Defendant
26   NOTICE OF APPEARANCE - 1

27                                                                                 ROBERT W. GOLDSMITH
                                                                                     Attorney at law
28                                                                                   705 Second Ave.
                                                                                  Seattle, WA 98104
                                                                                     (206) 623-1592
                Case 2:20-mj-00571-MLP Document 3 Filed 09/09/20 Page 2 of 2



1

2

3

4

5
                                           CERTIFICATE OF SERVICE
6
             I hereby certify that on the 9th day of Sept., 2020, I electronically filed the foregoing with the
7
     Clerk of the Court using the CM/ECF system. Notice of this filing will be sent electronically to the
8

9    Assistant U.S. Attorney, counsel of record for the Government.

10
     DATED this 9th day of Sept., 2020
11
     .
12                                                   _/s/ R. Goldsmith_____________
                                                     Robert Goldsmith,WSBA # 12265
13                                                   Email: Bobgoldsmith52@gmail.com
                                                     Attorney for defendant
14

15

16

17

18

19

20

21

22

23

24

25

26   NOTICE OF APPEARANCE - 2

27                                                                                         ROBERT W. GOLDSMITH
                                                                                            Attorney at law
28                                                                                          705 Second Ave.
                                                                                         Seattle, WA 98104
                                                                                            (206) 623-1592
